COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick


LEE ROY HOLMES

v.   Record No. 2402-94-1                         MEMORANDUM OPINION *
                                                      PER CURIAM
R. KENNETH WEEKS ENGINEERS                           JUNE 6, 1995
AND
CONTINENTAL CASUALTY COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Stephen M. Smith, on brief), for appellant.

          (William C. Walker; Donna White Kearney; Taylor &
     Walker, on brief), for appellees.



     The sole issue on this appeal is whether Lee Roy Holmes

(claimant) sustained an injury by accident arising out of his

employment on June 14, 1993.   Upon reviewing the record and the

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.
     On June 14, 1993, claimant, a surveyor who worked for

employer, was sitting on a stool between the sidewalk and the

street in Virginia Beach, Virginia, sketching a topographic

survey, when he was suddenly attacked by a pack of dogs.       The

parties stipulated that claimant was in the course of his

employment at the time of the attack.   At the time of the attack,

claimant was wearing khaki pants, a summer shirt, a red and white

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
blazer, and a traffic vest.    Claimant testified that he regularly

came in contact with dogs both in his work and outside of his

work.    There was some evidence that the dogs may have escaped

from a house near where claimant was working.

        The commission denied compensation to claimant on the ground

that his evidence failed to establish that the dog attack was a

result of his work, and that he was not at a higher risk of being

bitten by a dog than the general public.    The commission held

"[t]hat his work caused him to be at the location without other

evidence of a connection between the employment and the attack is

not sufficient to qualify for benefits under the Virginia Act."
        A finding by the commission that an injury did or did not

arise out of and in the course of employment is a mixed finding

of law and fact and is properly reviewable on appeal.     City of

Richmond v. Braxton, 230 Va. 161, 163-64, 335 S.E.2d 259, 261

(1985).    "Virginia recognizes the 'actual risk' test which

requires that the employment subject the employee to the

particular danger that brought about his or her injury."       Lipsey

v. Case, 248 Va. 59, 61, 445 S.E.2d 105, 106-07 (1994) (citations

omitted).    Thus, an injury arises out of the employment "'when

there is apparent to the rational mind upon consideration of all

the circumstances, a causal connection between the conditions

under which the work is required to be performed and the

resulting injury.'"     Bradshaw v. Aronovitch, 170 Va. 329, 335,

196 S.E. 684, 686 (1938) (citation omitted).



                                   2
     Applying these principles to this case, we find that the

commission did not err in finding that claimant's evidence did

not prove that he sustained an injury by accident that arose out

of his employment.   There was nothing about the character or

nature of his work as a surveyor that "reasonably could have

exposed or subjected [him] to the danger of being bitten by . . .

a pet dog."   See Lipsey, 248 Va. at 61, 445 S.E.2d at 107.     There

was no evidence of a causal connection between the conditions of

claimant's required work and his injury.
     Accordingly, we affirm the commission's decision.

                                                   Affirmed.




                                 3